Citation Nr: 0417589	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from April 1946 to April 1967.  He died in 
November 2000.  The appellant is the veteran's surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a decision dated in July 2003, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the case was pending at the Court, 
the Secretary of VA filed a Motion for Remand (the Motion) in 
October 2003.  Based on the Motion, an Order of the Court 
dated in November 2003 vacated the Board's July 2003 decision 
and remanded the case to the Board for readjudication 
consistent with the order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107], the Secretary's October 2003 Motion indicated that the 
VCAA notice letter sent to the appellant in April 2003 did 
not satisfy the requirement under the VCAA that the notice 
indicate which portion of any information or evidence 
necessary to substantiate the claim would be provided by the 
claimant and which portion must be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [when VA 
receives substantially complete application for benefits, it 
has an obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim]; 
see also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

Since the issuance of the Charles decision, the Court has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the specific 
claims that were subject to the appealed Board decision.  It 
is clear from these judicial rulings that providing a 
claimant with general VCAA notice, e.g., advising the 
claimant of the general provisions under the law and 
regulations governing entitlement to service connection and 
entitlement to an increased disability, as was done in this 
case, will not satisfy the VCAA, as interpreted by the Court.

The VCAA notice letter mentioned above does not show that the 
appellant was given notice of the division of 
responsibilities between her and the VA in obtaining evidence 
necessary to substantiate the specific claim that is 
presently in appealed status before the Board.  See 
Quartuccio, supra.  Because the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.  
On remand, the agency of original jurisdiction should ensure 
that the appellant is advised of the evidence she is 
responsible for obtaining in support of her claim on appeal 
and advised of VA's responsibilities to assist her in this 
manner.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must ensure that all notification 
and development action required by the 
Secretary's Motion, as adopted by the 
Court is completed, including providing 
the appellant with written notice of the 
evidence, if any, the appellant is 
expected to provide in support of her 
appeal and the evidence, if any, that VBA 
will obtain for her.

2.  Thereafter, VBA must adjudicate the 
issue on appeal.  A supplemental 
statement of the case should be prepared 
if the benefit remains denied.  The 
appellant should be provided with the 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



CONTINUED ON NEXT PAGE


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




